Fourth Court of Appeals
                                San Antonio, Texas
                                       July 20, 2022

                                    No. 04-22-00064-CV

             ROBSTOWN HARDWARE COMPANY and Deere & Company,
                             Appellants

                                             v.

                             Heather J. IDEUS and Arlen Ideus,
                                          Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-21-175
                        Honorable Baldemar Garza, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this case is DISMISSED FOR LACK
OF JURISDICTION. Costs are assessed against appellants, Robstown Hardware Company and
Deere & Company.

       It is so ORDERED on July 20, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court